                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK

  GARY KOOPMANN, TIMOTHY KIDD                  :   Case No: 15-cv-07199-JMF
                                               :
  and VICTOR PIRNIK, Individually and
                                               :
  on Behalf of All Others Similarly                Hon. Jesse M. Furman
                                               :
  Situated,                                    :
                                               :
                                 Plaintiffs,   :
                                               :
                      v.                       :
                                               :
  FIAT CHRYSLER AUTOMOBILES                    :
  N.V., FCA US LLC, RONALD ISELI               :
  AND ALESSANDRO BALDI, AS CO-                 :
  EXECUTORS FOR THE ESTATE OF                  :
  SERGIO MARCHIONNE, SCOTT                     :
  KUNSELMAN, MICHAEL DAHL,                     :
  STEVE MAZURE and ROBERT E.                   :
  LEE,                                         :
                                               :
                               Defendants.     :


      ORDER PRELIMINARILY APPROVING SETTLEMENT AND
                  PROVIDING FOR NOTICE

      WHEREAS, a securities class action is pending in this Court entitled Victor

Pirnik, et al. v. Fiat Chrysler Automobiles N.V., et al., No 1:15-cv-07199-JMF (the

“Action”);

      WHEREAS, Class Representatives Gary Koopmann, Timothy Kidd and

Victor Pirnik (“Plaintiffs”), on behalf of themselves and the other members of the

Class (as defined below), and Defendants Fiat Chrysler Automobiles N.V. (“FCA”),
FCA US LLC, Ronald Iseli and Alessandro Baldi, as co-executors for the estate of

Sergio Marchionne, Scott Kunselman, Michael Dahl, Steve Mazure and Robert E.

Lee (collectively, the “Defendants,” and, together with Plaintiffs, on behalf of

themselves and the other members of the Class, the “Parties”) have determined to

settle all claims asserted against Defendants in the Action with prejudice on the terms

and conditions set forth in the Stipulation and Agreement of Settlement dated April

5, 2019 (the “Stipulation”), subject to approval of this Court (the “Settlement”);

      WHEREAS, Plaintiffs have made an application, pursuant to Rule 23 of the

Federal Rules of Civil Procedure, for an order preliminarily approving the

Settlement in accordance with the Stipulation and providing for notice to Class

Members as more fully described herein;

      WHEREAS, the Court has read and considered: (a) Plaintiffs’ motion for

preliminary approval of the Settlement, and the papers filed and arguments made in

connection therewith; and (b) the Stipulation and the exhibits attached thereto; and

      WHEREAS, unless otherwise defined herein, all capitalized words contained

herein shall have the same meanings as they have in the Stipulation.

      NOW THEREFORE, IT IS HEREBY ORDERED:

      1.     Preliminary Approval of the Settlement – The Court hereby

preliminarily approves the Settlement, as embodied in the Stipulation, and finds that

the Parties have shown the Court that it will likely be able to approve the proposed

                                          2
Settlement as being fair, reasonable and adequate to the Class under Federal Rule of

Civil Procedure 23(e)(2), subject to further consideration at the Settlement Fairness

Hearing to be conducted as described below.

      2.     Settlement Fairness Hearing – The Court will hold a hearing (the

“Settlement Fairness Hearing”) on September 5, 2019 at 3:00 p.m. in Courtroom

1105 of the United States District Court for the Southern District of New York,

Thurgood Marshall United States Courthouse, 40 Foley Square, Courtroom 1105,

New York, NY 10007, for the following purposes: (a) to determine whether the

proposed Settlement on the terms and conditions provided for in the Stipulation is

fair, reasonable, and adequate to the Class, and should be approved by the Court; (b)

whether a Judgment substantially in the form attached as Exhibit B to the Stipulation

should be entered dismissing the Action with prejudice against Defendants; (c) to

determine whether the proposed Plan of Allocation for the proceeds of the

Settlement is fair and reasonable and should be approved; (d) to determine whether

the motion by Class Counsel for an award of attorneys’ fees and reimbursement of

Litigation Expenses should be approved; and (e) to consider any other matters that

may properly be brought before the Court in connection with the Settlement. Notice

of the Settlement and the Settlement Fairness Hearing shall be given to Class

Members as set forth in ¶ 4 of this Order.



                                         3
      3.     The Court may adjourn the Settlement Fairness Hearing without further

notice to the Class, and may approve the proposed Settlement with such

modifications as the Parties may agree to, if appropriate, without further notice to

the Class.

      4.     Retention of Claims Administrator and Manner of Giving Notice –

Class Counsel are hereby authorized to retain Epiq Class Action & Mass Tort

Solutions Inc. (the “Claims Administrator”) to supervise and administer the notice

procedure in connection with the proposed Settlement as well as the processing of

Claims as more fully set forth below. Notice of the Settlement and the Settlement

Fairness Hearing shall be given by Class Counsel as follows:

                   a.     within five (5) calendar days after entry of this Order, FCA

shall provide or cause to be provided to Class Counsel or the Claims Administrator,

at no cost to the Settlement Fund, Class Counsel, or the Claims Administrator, a list,

in electronic form, of record holders of FCA common stock during the Class Period

obtained from FCA’s U.S. transfer agent (consisting of names and addresses, as well

as e-mail addresses if available), to the extent that such information is reasonably

available;

                   b.     not later than twenty (20) calendar days after the date of

entry of this Order (“Notice Date”), the Claims Administrator shall cause a copy of

the Notice and the Claim Form, substantially in the forms attached as Exhibits A-1

                                          4
(filed at Docket No. 355-2) and A-2 (filed at Docket No. 355-3) to the Stipulation,

respectively (together, the “Notice Packet”), to be mailed by first-class mail, or e-

mailed, to potential Class Members at the mailing addresses and/or the e-mail

addresses set forth in the records provided or caused to be provided by FCA, or who

otherwise may be identified through further reasonable effort;

                    c.     contemporaneously with the mailing of the Notice Packet,

the Claims Administrator shall cause copies of the Notice and the Claim Form to be

posted on a website to be developed for the Settlement, from which copies of the

Notice and Claim Form can be downloaded;

                    d.     not later than ten (10) calendar days after the Notice Date,

the Claims Administrator shall cause the Summary Notice, substantially in the form

attached as Exhibit A-3 to the Stipulation, see Docket No. 355-4, to be published

once in Investor’s Business Daily and to be transmitted once over the PR Newswire;

and

                    e.     not later than seven (7) calendar days prior to the

Settlement Fairness Hearing, Class Counsel shall serve on Defendants’ Counsel and

file with the Court proof, by affidavit or declaration, of such mailing and publication.

      5.     Approval of Form and Content of Notice – The Court (a) approves,

as to form and content, the Notice, the Claim Form, and the Summary Notice,

attached as Exhibits A-1, A-2, and A-3 to the Stipulation, respectively, and (b) finds

                                           5
that the mailing and distribution of the Notice and Claim Form and the publication

of the Summary Notice in the manner and form set forth in ¶ 4 of this Order (i) is

the best notice practicable under the circumstances; (ii) constitutes notice that is

reasonably calculated, under the circumstances, to apprise Class Members of the

pendency of the Action, of the effect of the proposed Settlement (including the

Releases to be provided thereunder), of Class Counsel’s motion for an award of

attorneys’ fees and reimbursement of Litigation Expenses, of their right to object to

the Settlement, the Plan of Allocation, and/or Class Counsel’s motion for attorneys’

fees and reimbursement of Litigation Expenses, of their right to exclude themselves

from the Class, and of their right to appear at the Settlement Fairness Hearing;

(iii) constitutes due, adequate, and sufficient notice to all persons and entities entitled

to receive notice of the proposed Settlement; and (iv) satisfies the requirements of

Rule 23 of the Federal Rules of Civil Procedure, the United States Constitution

(including the Due Process Clause), the Private Securities Litigation Reform Act of

1995, 15 U.S.C. § 78u-4, as amended, and all other applicable law and rules. The

date and time of the Settlement Fairness Hearing shall be included in the Notice and

Summary Notice before they are mailed (and/or e-mailed) and published,

respectively.

      6.        Nominee Procedures – Brokers and other nominees who purchased or

otherwise acquired FCA common stock on a U.S. Exchange or otherwise in the

                                            6
United States during the Class Period for the benefit of another person or entity shall

(a) within seven (7) calendar days of receipt of the Notice, request from the Claims

Administrator sufficient copies of the Notice Packet to forward to all such beneficial

owners and within seven (7) calendar days of receipt of those Notice Packets forward

them to all such beneficial owners; or (b) within seven (7) calendar days of receipt

of the Notice, send a list of the names and addresses (and e-mail addresses, if

available) of all such beneficial owners to the Claims Administrator in which event

the Claims Administrator shall promptly mail or e-mail the Notice Packet to such

beneficial owners. Nominees or custodians who elect to send the Notice Packet to

their beneficial owners shall send a written certification to the Claims Administrator

confirming that the mailing has been made as directed. Additional copies of the

Notice Packet shall be made available to any nominee or custodian requesting same

for the purpose of distribution to beneficial owners. The Claims Administrator shall,

if requested, reimburse nominees or custodians solely for their reasonable out-of-

pocket expenses, up to $0.70 per notice mailed or $.10 per name and address

provided to Claims Administrator, incurred in providing notice to beneficial owners,

which expenses would not have been incurred except for the sending of such notice,

and subject to further order of this Court with respect to any dispute concerning such

reimbursement.



                                          7
      7.     Participation in the Settlement – Class Members who wish to

participate in the Settlement and to be eligible to receive a distribution from the Net

Settlement Fund must complete and submit a Claim Form in accordance with the

instructions contained therein. Unless the Court orders otherwise, all Claim Forms

must be postmarked, or submitted online, no later than one hundred twenty (120)

calendar days after the Notice Date. Notwithstanding the foregoing, Class Counsel

may, at their discretion, accept for processing late Claims, provided such acceptance

does not delay the distribution of the Net Settlement Fund to the Class. By

submitting a Claim, a person or entity shall be deemed to have submitted to the

jurisdiction of the Court with respect to his, her or its Claim and the subject matter

of the Settlement.

      8.     Each Claim Form submitted must satisfy the following conditions: (a) it

must be properly completed, signed, and submitted in a timely manner in accordance

with the provisions of the preceding paragraph; (b) it must be accompanied by

adequate supporting documentation for the transactions and holdings reported

therein, in the form of broker confirmation slips, broker account statements, an

authorized statement from the broker containing the transactional and holding

information found in a broker confirmation slip or account statement, or such other

documentation as is deemed adequate by Class Counsel or the Claims



                                          8
Administrator; 1 (c) if the person executing the Claim Form is acting in a

representative capacity, a certification of his, her, or its current authority to act on

behalf of the Class Member must be included in the Claim Form to the satisfaction

of Class Counsel or the Claims Administrator; and (d) the Claim Form must be

complete and contain no material deletions or modifications of any of the printed

matter contained therein and must be signed under penalty of perjury.

      9.     Any Class Member who does not timely and validly submit a Claim

Form or whose Claim is not otherwise approved by the Court: (a) shall be deemed

to have waived his, her, or its right to share in the Net Settlement Fund; (b) shall be

forever barred from participating in any distributions therefrom; (c) shall be bound

by the provisions of the Stipulation and the Settlement and all proceedings,

determinations, orders, and judgments in the Action relating thereto, including,

without limitation, the Judgment and the Releases provided for therein; and (d) will

be barred from commencing, instituting, maintaining, prosecuting or continuing to

prosecute any or all of the Released Plaintiffs’ Claims against each and all of the

Defendants’ Releasees, as more fully described in the Stipulation and Notice.


1
        The documentation provided must show whether the FCA common stock
claimed was purchased or otherwise acquired on a U.S. Exchange or in a transaction
in the United States. To the extent the documentation does not provide whether the
claimed common stock was purchased or otherwise acquired on a U.S. Exchange or
in a transaction in the United States, or it is unclear, the Claimant will be required to
supply additional documentation that provides such information to the satisfaction
of Class Counsel or the Claims Administrator.
                                           9
Notwithstanding the foregoing, late Claim Forms may be accepted for processing as

set forth in ¶ 7 above.

      10.    Exclusion From the Class – Any member of the Class who wishes to

exclude himself, herself, or itself from the Class must request exclusion in writing

within the time and in the manner set forth in the Notice, which shall provide that:

(a) any such request for exclusion from the Class must be mailed or delivered such

that it is received no later than August 15, 2019, to: Fiat Chrysler Automobiles

Securities Litigation Settlement, EXCLUSIONS, c/o Epiq Class Action & Claims

Solutions, Inc., P.O. Box 5270, Seattle, Portland, OR 97208-5270, and (b) each

request for exclusion must (i) state the name, address, and telephone number of the

person or entity requesting exclusion, and in the case of entities, the name and

telephone number of the appropriate contact person; (ii) state that such person or

entity “requests exclusion from the Class in Pirnik et al. v. Fiat Chrysler

Automobiles N.V., et al., Case No. 15-cv-07199-JMF”; (iii) state the number of

shares of FCA common stock that the person or entity requesting exclusion

purchased/acquired between October 13, 2014 and August 21, 2017, both dates

inclusive, as well as the dates, number of shares, and prices of each such

purchase/acquisition, and whether the purchase/acquisition was made on a U.S.

Exchange or otherwise in the United States; (iv) state the number of shares of FCA

common stock that the person or entity requesting exclusion sold between

                                        10
October 13, 2014 and August 21, 2017, both dates inclusive, as well as the dates,

number of shares, and prices of each such sale; and (v) be signed by the person or

entity requesting exclusion or an authorized representative. A request for exclusion

shall not be effective unless it provides all the required information and is received

within the time stated above, or is otherwise accepted by the Court.

      11.    Any person or entity who or which timely and validly requests

exclusion in compliance with the terms stated in this Order and is excluded from the

Class shall not be a Class Member, shall not be bound by the terms of the Settlement

or any orders or judgments in the Action, and shall not receive any payment out of

the Net Settlement Fund.

      12.    Any Class Member who or which does not timely and validly request

exclusion from the Class in the manner stated in this Order: (a) shall be deemed to

have waived his, her, or its right to be excluded from the Class; (b) shall be forever

barred from requesting exclusion from the Class in this or any other proceeding; (c)

shall be bound by the provisions of the Stipulation and Settlement and all

proceedings, determinations, orders, and judgments in the Action, including, but not

limited to, the Judgment and the Releases provided for therein; and (d) will be barred

from commencing, instituting, maintaining, prosecuting or continuing to prosecute

any or all of the Released Plaintiffs’ Claims against any of the Defendants’

Releasees, as more fully described in the Stipulation and Notice.

                                         11
      13.    Appearance and Objections at Settlement Fairness Hearing – Any

Class Member who does not request exclusion from the Class may enter an

appearance in the Action, at his, her, or its own expense, individually or through

counsel of his, her, or its own choice, by filing with the Clerk of Court and delivering

to representatives of both Class Counsel and Defendants’ Counsel, at the addresses

set forth in ¶ 14 below, a notice of appearance such that it is received no later than

August 15, 2019, or as the Court may otherwise direct. Any Class Member who

does not enter an appearance will be represented by Class Counsel.

      14.    Any Class Member who does not request exclusion from the Class may

submit a written objection to the proposed Settlement, the proposed Plan of

Allocation, and/or Class Counsel’s motion for an award of attorneys’ fees and

reimbursement of Litigation Expenses, and appear and show cause, if he, she, or it

has any cause, why the proposed Settlement, the proposed Plan of Allocation, and/or

Class Counsel’s motion for attorneys’ fees and reimbursement of Litigation

Expenses should not be approved; provided, however, that no Class Member shall

be heard or entitled to contest the approval of the terms and conditions of the

Settlement, the Plan of Allocation, and/or the motion for attorneys’ fees and

reimbursement of Litigation Expenses unless that person or entity has filed a written

objection with the Court and served copies of such objection on representatives of



                                          12
both Class Counsel and Defendants’ Counsel at the addresses set forth below such

that they are received no later than August 15, 2019.

              Class Counsel                           Defendants’ Counsel
       Jeremy A. Lieberman, Esq.                     William B. Monahan, Esq.
            Pomerantz LLP                            Sullivan & Cromwell LLP
      600 Third Avenue, 20th Floor                        125 Broad Street
      New York, New York 10016                      New York, NY 10004-2498

       Laurence M. Rosen, Esq.
      The Rosen Law Firm, P.A.
    275 Madison Avenue, 34th Floor
     New York, New York 10016

       15.    Any objections by a Class Member must: (a) state the name, address,

and telephone number of the person or entity objecting and must be signed by the

objector; (b) state whether the objector is represented by counsel and, if so, the name,

address, and telephone number of the objector’s counsel; (c) indicate whether the

objection applies only to the objector, to a specific subset of the Class, or to the entire

Class; (d) state with specificity the grounds for the Class Member’s objection or

objections, and the specific reasons for each objection, including any legal and

evidentiary support the Class Member wishes to bring to the Court’s attention; and

(e) include documents sufficient to prove membership in the Class, consisting of (1)

documents showing the number of shares of FCA common stock that the objector

purchased/acquired between October 13, 2014 and August 21, 2017, both dates

inclusive, as well as the dates, number of shares, and prices of each such

                                            13
purchase/acquisition, and whether the purchase/acquisition was made on a U.S.

Exchange or otherwise in the United States, and (2) documents showing the number

of shares of FCA common stock that the objector sold between October 13, 2014

and August 21, 2017, both dates inclusive, as well as the dates, number of shares,

and prices of each such sale. Documentation establishing membership in the Class

(including that the FCA common stock claimed was purchased or acquired on a U.S.

Exchange or otherwise in the United States) must consist of copies of brokerage

confirmation slips or monthly brokerage account statements, or an authorized

statement from the objector’s broker containing the transactional and holding

information found in a broker confirmation slip or account statement. Objectors

who enter an appearance and desire to present evidence at the Settlement Fairness

Hearing in support of their objection must include in their written objection or notice

of appearance the identity of any witnesses they may call to testify and any exhibits

they intend to introduce into evidence at the hearing. Objectors shall be allowed to

present argument and evidence solely at the discretion of the Court.

      16.    Any Class Member who or which does not make his, her, or its

objection in the manner provided herein shall be deemed to have waived his, her, or

its right to object to any aspect of the Settlement, the Plan of Allocation, and Class

Counsel’s motion for an award of attorneys’ fees and reimbursement of Litigation

Expenses and shall be forever barred and foreclosed from objecting to the fairness,

                                          14
reasonableness, or adequacy of the Settlement, the Plan of Allocation, or the

requested attorneys’ fees and Litigation Expenses, or from otherwise being heard

concerning the Settlement, the Plan of Allocation, or the requested attorneys’ fees

and Litigation Expenses in this or any other proceeding.

      17.    Stay and Temporary Injunction – The Court hereby stays all

proceedings in the Action other than proceedings necessary to carry out or enforce

the terms and conditions of the Stipulation. Further, pending final determination of

whether the Settlement should be approved, the Court bars and enjoins Plaintiffs

from commencing or prosecuting any and all of the Released Plaintiffs’ Claims

against each and all of the Defendants’ Releasees.

      18.    Settlement Administration Fees and Expenses – All reasonable costs

incurred in identifying Class Members and notifying them of the Settlement, as well

as in administering the Settlement, shall be paid as set forth in the Stipulation without

further order of the Court.

      19.    Settlement Fund – The contents of the Settlement Fund held by The

Huntington National Bank (which the Court approves as the Escrow Agent), shall

be deemed and considered to be in custodia legis of the Court, and shall remain

subject to the jurisdiction of the Court, until such time as they shall be distributed

pursuant to the Stipulation and/or further order(s) of the Court.



                                           15
      20.    Taxes – Class Counsel are authorized and directed to prepare any tax

returns and any other tax reporting form for or in respect to the Settlement Fund, to

pay from the Settlement Fund any Taxes and Tax Expenses owed with respect to the

Settlement Fund, and to otherwise perform all obligations with respect to Taxes and

any reporting or filings in respect thereof without further order of the Court in a

manner consistent with the provisions of the Stipulation.

      21.    Termination of Settlement – If the Settlement is terminated as

provided in the Stipulation or the Supplemental Agreement, the Settlement is not

approved, or the Effective Date of the Settlement otherwise fails to occur, including

as a result of any appeals, this Order shall be vacated, rendered null and void, and

be of no further force and effect, except as otherwise provided by the Stipulation,

and this Order shall be without prejudice to the rights of Plaintiffs, the other Class

Members, and Defendants, and the Parties shall revert to their respective positions

in the Action as of the date immediately prior to the execution of the Stipulation, as

provided in the Stipulation.

      22.    Use of this Order – Neither this Order, the Stipulation (whether or not

consummated), including the exhibits thereto and the Plan of Allocation contained

therein (or any other plan of allocation that may be approved by the Court), the

negotiations leading to the execution of the Stipulation, nor any proceedings taken



                                         16
pursuant to or in connection with the Stipulation and/or approval of the Settlement

(including any arguments proffered in connection therewith):

                    a.     shall be offered against any of the Defendants or the

Defendants’ Releasees as evidence of, or construed as, or deemed to be evidence of,

any presumption, concession, or admission by any of the Defendants or Defendants’

Releasees with respect to the truth of any fact alleged by Plaintiffs or the validity of

any claim that was or could have been asserted or the deficiency of any defense that

has been or could have been asserted in this Action or in any other litigation, or of

any liability, negligence, fault, or other wrongdoing of any kind of any of the

Defendants or Defendants’ Releasees or in any way referred to for any other reason

as against any of the Defendants or the Defendants’ Releasees, in any arbitration

proceeding or other civil, criminal, or administrative action or proceeding, other than

such proceedings as may be necessary to effectuate the provisions of the Stipulation;

                    b.     shall be offered against Plaintiffs or any of the Plaintiffs’

Releasees, as evidence of, or construed as, or deemed to be evidence of, any

presumption, concession, or admission by Plaintiffs or any of the Plaintiffs’

Releasees that any of their claims are without merit, that any of the Defendants or

Defendants’ Releasees had meritorious defenses, or that damages recoverable in the

Action would not have exceeded the Settlement Amount or with respect to any

liability, negligence, fault, or wrongdoing of any kind, or in any way referred to for

                                          17
any other reason as against Plaintiffs or any of the Plaintiffs’ Releasees, in any civil,

criminal, or administrative action or proceeding, other than such proceedings as may

be necessary to effectuate the provisions of the Stipulation; or

                    c.     shall be construed against any of the Releasees as an

admission, concession, or presumption that the consideration to be given hereunder

represents the amount which could be or would have been recovered after trial;

provided, however, that if the Stipulation is approved by the Court, the Parties and

the Releasees and their respective counsel may refer to it to effectuate the protections

from liability granted hereunder or otherwise to enforce the terms of the Settlement.

      23.    Supporting Papers – Class Counsel shall file and serve the opening

papers in support of the Settlement, the Plan of Allocation, and Class Counsel’s

motion for an award of attorneys’ fees and reimbursement of Litigation Expenses no

later than thirty five (35) calendar days prior to the Settlement Fairness Hearing; and

reply papers shall be filed and served no later than seven (7) calendar days prior to

the Settlement Fairness Hearing. Class Counsel shall include in their reply papers

detailed data on the claims-rate, opt-out rate, and estimated mean recovery per

claimant.

      24.    CAFA Notice – As set forth in the Stipulation, and pursuant to the

Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § I 715(b)-(c), Defendants



                                           18
shall timely serve the CAFA notice upon the appropriate federal and state officials.

Defendants shall be responsible for all costs and expenses related to CAFA notice.

      25.    The Court finds that the Court will likely be able to approve the

proposed Settlement under Federal Rule of Civil Procedure 23(e)(2).

      26.    The Court retains jurisdiction to consider all further applications arising

out of or connected with the proposed Settlement.

      27.    In light of this Order, the parties’ earlier motions (for summary

judgment, for sanctions, and to exclude the testimony of certain witnesses) are

DENIED as moot. The letter motions to file motion papers under seal, which the

Court temporarily granted upon the filing of the papers, are GRANTED; the parties

need not re-file on the docket any of the sealed or redacted motions papers.

      28.    The Clerk of Court is directed to terminate Docket Nos. 273, 276, 279,

289, 292, 295, 298, 310, and 353.

      SO ORDERED this 10th day of April, 2019.



                                               ___________________________
                                               JESSE M. FURMAN
                                               U.S. DISTRICT JUDGE




                                          19
